IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-51122
                           Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

ALEJANDRO MACIEL-LOMELI,

                                          Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. EP-01-CR-248-ALL-DB
                       --------------------
                           June 13, 2002

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Alejandro Maciel-Lomeli (Maciel), appeals his convictions

following a jury trial for importation of more than five

kilograms of cocaine and for possession of more than five

kilograms of cocaine with intent to distribute.   He asserts that

the evidence was insufficient to support his conviction.    After

reviewing the record and the arguments of the parties, we

conclude that the evidence was sufficient to permit a reasonable


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 01-51122
                                  -2-

trier of fact to find the essential elements of the offense

beyond a reasonable doubt.    See United States v. Romero-Cruz, 201

F.3d 374, 376 (5th Cir. 2000).    Consequently, Maciel’s conviction

is AFFIRMED.